Case 3:19-cv-00314-SMY Document 68 Filed 06/19/20 Page 1 of 3 Page ID #583




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GARY ELLENBERGER,                                  )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 19-cv-314-SMY
                                                    )
 NAVISTAR INC. a/k/a                                )
 INTERNATIONAL HARVESTER and                        )
 COTTRELL, INC.                                     )
                                                    )
                         Defendants.                )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Gary Ellenberger filed this action against Defendants Navistar Inc. (“Navistar”)

and Cottrell, Inc. (“Cottrell”) seeking damages for injuries he sustained while operating a Navistar

rig. Now pending before the Court is Navistar’s Motion for Judgment on the Pleadings (Doc. 39),

to which Plaintiff filed a Response (Doc. 52). For the following reasons, the Motion is DENIED.

       Plaintiff makes the following allegations in the Complaint: On July 5, 2017, Plaintiff was

operating a Navistar rig when he sustained injuries while attempting to tighten a strap on a head

rack on the rig. The tightening of the strap was necessitated by the height of the tractor as Plaintiff

was required to reduce the load height to comply with legal height limitations. Plaintiff asserts

that Navistar sold the truck in question specifically for use with an auto transport head rack.

       Plaintiff asserts strict liability, negligence, and breach of warranty claims against Navistar.

Specifically, he alleges that Navistar knew the tractor was too high in profile to be safely used in

conjunction with head racks and that the tractor was not supplied with adequate warnings to advise

Plaintiff and others of the dangers inherent in the use of the tractor in conjunction with head racks.

                                             Page 1 of 3
Case 3:19-cv-00314-SMY Document 68 Filed 06/19/20 Page 2 of 3 Page ID #584




       The Court generally reviews Rule 12(c) motions under the same standard as Rule 12(b)

motions to dismiss. N. Indiana Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452

(7th Cir. 1998). However, where a party seeks “to dispose of the case on the basis of the underlying

substantive merits” via Rule 12(c), the appropriate standard “is that applicable to summary

judgment, except that the court may consider only the contents of the pleadings.” Alexander v.

City of Chi., 994 F.2d 333, 336 (7th Cir. 1993). In such cases, the Court must view the facts and

all reasonable inferences drawn from those facts in the light most favorable to the non-moving

party. P-Americas, LLC v. Cent. States Se. & Sw. Area Pension Fund, 2014 WL 3858396, at *3

(N.D. Ill. Aug. 5, 2014). A motion will not be granted unless “no genuine issues of material fact

remain to be resolved” and the moving party “is entitled to judgment as a matter of law.”

Alexander, 994 F.2d at 336.

       Relying on documents outside of the pleadings, Navistar moves for judgment as matter of

law, contending that (1) Plaintiff’s strict liability claim is barred by Illinois’ 12-year statute of

repose; (2) Navistar did not assemble the rig and owed no duty to ensure the finished product was

safe; and (3) Plaintiff’s warranty claims are barred by the 4-year statute of limitations. As Plaintiff

notes, Navistar cannot seek judgment utilizing Cottrell’s Notice of Removal and state court

pleadings. In ruling on a Rule 12(c) motion, this Court’s consideration is limited to Plaintiff’s

Complaint, documents referenced in the Complaint, and Navistar’s Answer. See Adams v. City of

Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014) (Documents “referred to in the plaintiff’s

complaint and [which] are central to his claim” may be attached to the answer and considered as

part of the pleadings). If Navistar seeks judgment based on documents neither referenced in nor

attached to Plaintiff’s Complaint, the proper vehicle is a motion for summary judgment. Here,




                                              Page 2 of 3
Case 3:19-cv-00314-SMY Document 68 Filed 06/19/20 Page 3 of 3 Page ID #585




nothing in Plaintiff’s Complaint demonstrates that any claim is untimely. Thus, Plaintiff’s strict

liability and breach of warranty claims survive dismissal at this juncture.

       With respect to Plaintiff’s negligence claim, Navistar asserts that Plaintiff fails to allege

that its component tractor deviated from any standard of care. To establish a negligence claim for

a defective design of a product, a plaintiff must prove that either (1) the defendant deviated from

the standard of care that other manufacturers in the industry followed at the time the product was

designed, or (2) that the defendant knew or should have known, in the exercise of ordinary care,

that the product was unreasonably dangerous and defendant failed to warn of its dangerous

propensity. Blue v. Envtl. Eng'g, Inc., 828 N.E.2d 1128, 1141 (2005) (citing Carrizales v. Rheem

Mfg. Co., 589 N.E.2d 569, 580 (1991)).

       In the Complaint, Plaintiff alleges that Navistar knew or should have known that the

product was unreasonably dangerous and failed to warn that the tractor was too high in profile to

be safely used in conjunction with auto transport head racks and was not supplied with adequate

warnings advising of the dangers of using the tractor in conjunction with a head rack. Plaintiff

further asserts that Navistar manufactured the tractor at issue knowing that it would be used with

auto transport trailers and head racks. These allegations sufficiently allege a negligence claim and

there is nothing in the record currently before the Court supporting Navistar’s contention that it is

entitled to judgment as a matter of law.

       For the foregoing reasons, Navistar’s Motion for Judgment on the Pleadings is DENIED.

       IT IS SO ORDERED.
       DATED: June 19, 2020


                                                      STACI M. YANDLE
                                                      United States District Judge


                                             Page 3 of 3
